DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11 and 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.
The examiner maintains the restriction as (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter. Hence, the restriction is deemed final. Claims 1-5 and 7-8 are further examined.
3. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  GB 2309699, hereinafter GB’ 699 listed in IDS dated 11/27/2018.
Regarding Claim 1 GB’699 discloses a method for treating a starting material, wherein - a starting material is crushed and/or ground, - the starting material that contains at least organic material and is mixed and agglomerated in a mixing stage in the presence of heat to form homogenous and agglomerated mixture  (page -3 , 4th para, page-4, 3rd para ), material such that the temperature of the material rises under an effect of friction during the agglomeration (page 4, 3rd para), - the mixture material is fed to a pressing stage in the form of granular agglomerates, and - the mixture material is mechanically pressed in the pressing stage (page 5, last para), and - a predetermined product is formed in the pressing (page 6, 1st para, product is formed after it’s released from the mold/shape-giving tool).
	GB’699 explicitly didn’t disclose that where the temperature of the mixture material rises due to the pressing, however one ordinary skilled in the art would know when the pressure of a system goes up, the temperature also goes up as kinetic energy to the molecule increases and temperature is proportional to average kinectic energy of the molecule.
The mere observation of still another beneficial result of an old process cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249. 

Regarding Claim 2, GB’699 discloses the starting material comprises waste material, recycled material, reused material (pages 1-3).
Regarding Claim 3, GB’699 discloses the waste material comprises municipal waste, plastic waste (page 3), constructuction material (page 2).
Regarding Claim 4, GB’699 discloses wherein the starting material is crushed and/or ground before the mixing stage (pages 3 and 4).
Regarding Claim 8, GB’699 discloses the mixture material is heated in a heating stage before the pressing stage (page 4, mixture is heated in the agglomerator; pages5- 6, after the mixture is formed it’s discharged from the agglomerator in the mold and subjected to a pressure).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  GB 2309699, hereinafter GB’ 699 as applied in Claim 1 and in view of US 5376156,  Schraufstetter
Regarding Claim 5, GB’699 discloses all limitations of Claim 1 but didn’t explicitly disclose that the mixture material is fed from the mixing stage to an extrusion stage before the pressing stage. In the same field of endeavor pertaining to the art, Schraufstetter discloses that the mixture material is fed to the extruder before the pressing stage (col 2, line 44-50 and col 2, line 57-60, after the extrusion the pellets formed are moulded into desired shape by compression).
It would have been obvious for one ordinary skilled in the art to combine GB’699 mixing step with the material being fed in the extrusion step for the purpose of better homogenizing the materials.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  GB 2309699, hereinafter GB’ 699 as applied in Claim 1 and in view EP  1803694, hereinafter’694 listed in IDS dated 11/27/2018
Regarding Claim 7, GB’699 discloses all limitations of Claim 1 but didn’t explicitly disclose that the other material is fed to the pressing stage in addition to the mixture material to form a combination product. In the same field of endeavor pertaining to the art, EP’694 discloses that the pellets formed after the extrusion step are mixed with coloring materials , hence the coloring materials are impregnated during the molding step i.e.  the pressing step ([0016]).
It would have been obvious for one ordinary skilled in the art to combine GB’699 mixing step with the other material being fed in the to the pressing step for the purpose of tailoring the properties of final product.
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741